MacIntyre, J.
The defendant was convicted of having, possessing, and controlling intoxicating liquor. Briefly stated, the testimony of the witnesses for the State shows that on September 38, 1936, officers Joshua E. Cawley and L. H. Wilkins, armed with a search warrant against Charlie Wren and his place of business, raided "the Charlie Wren place, . . a place that has been operated by Charlie Wren out on the Milledgeville road.” When the officers first arrived at the Charlie Wren place, which was in the nature of a tourist camp and a filling-station, they found A. E. Snuffer in charge of the place, and they read the warrant to him and told him they had a search warrant for the place. At the time the search was being made, Charlie Wren was not at the place, but Snuffer immediately picked up the telephone and called Charlie Wren, stating, "You had better come over here; the officers are raiding the place.” In response to this call the defendant in about ten minutes arrived at the place being raided and asked the officers, "What is all this ?” The officers told him that it was a ■ raid, and read the warrant to him. In the search which occurred before the arrival of the defendant, various brands of liquors and gins were found on the premises.
In his statement to the jury the defendant admitted that he owned the place where the liquors were found, that he built it about two and a half years before, and ran it until July, 1935, when he had to go to the hospital, and that he had leased the property to Snuffer. He stated that he did not know that Snuffer was handling liquor "until he called me. He told me he was being raided, and of course he called me, and I went around to see about it, as I was renting the place to him and was interested in my property.” He further stated that Snuffer "is up in Yirginia where some of his family is sick, and as I understand it he is in*642tending to come back here and plead guilty, . . as it was his whisky.” The defendant made no assertion that it was Snuffer’s liquor in the presence of Snuffer and while the search warrant against Wren was being read to Wren, nor did the defendant deny that the liquor was his when the officers found it in the search which ensued. No witness was introduced to testify in the defendant’s behalf. He denied his guilt. Further testimony of one of the officers as to whose place it was where the liquor was found is as follows: “I raided the Charlie Wren place. . . We raided a place that has been operated by Charlie Wren out on the Milledgeville road. . . It is a filling-station, tourist camp, known as Charlie Wren’s tourist camp and cabins. . . The place goes under the name of Mr. Wren. I couldn’t say who runs it. . . It is generally known as Charlie Wren’s place. I don’t know that to be a fact; but usually whenever I have a call at the jail at night about any trouble, they usually say that. Just say Wren’s place. . . As to who runs the place that is called the Wren’s place, the sign there is Wren’s Tourist- Camp. . . I have seen Mr. Wren and Mr. Snuffer both there at the time of September 28, 1936, and before that time within two years, when I went around there as an officer.”
1. While wholly circumstantial, the evidence was sufficient to authorize the jury to find that it excluded every reasonable hypothesis except that of guilt. The cases cited in the brief of counsel for the plaintiff in error are clearly distinguishable by their particular facts from the instant case.
2. There is no merit in the special grounds of the motion for new trial. The overruling of the motion was not error.

Judgment affirmed.

Broyles, G. J., and Quarry, J., concur.